Citation Nr: 1743346	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-42 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for macular degeneration. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service from January 1945 to November 1946.

This appeal comes before the Board of Veteran's Appeals (Board) from an August 2014 decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied entitlement to service connection for macular degeneration.

This appeal was remanded by the Board in June 2016 for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Macular degeneration is not caused or aggravated by a disease or injury in active duty.


CONCLUSION OF LAW

The criteria for service connection for macular degeneration are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  VA's duty to notify was satisfied by the notice on the Veteran's Fully Developed Claim form filed in July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's available service treatment records (STRs), service personnel records, and private treatment records.  

The Board notes that with the exception of the Veteran's separation examination and a few personnel records, the Veteran's service records were lost in a fire at a government facility.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

Further, there has been substantial compliance with the Board's June 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The June 2016 remand included instructions to obtain a dose estimate from the Department of Defense (DoD).  The Board finds that the AOJ substantially complied with this directive when its request resulted in the September 2016 correspondence from DoD.  The Board also requested that the AOJ obtain an opinion from the VA Under Secretary for Benefits regarding whether sound medical and scientific evidence supports the conclusion that it is at least as likely as not that the current macular degeneration resulted from radiation exposure in service.  The opinion was not obtained; however, in light of the DoD response that affirmatively indicates that the Veteran was not in the vicinity required for radiation exposure during service in Japan, the nexus opinion was not necessary.  See 38 C.F.R. § 3.311 (2016).  Because the macular degeneration is not a radiogenic disease, a dose estimate or opinion was not required.  Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service- connected when they occur in "radiation-exposed veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection may still be granted on a direct basis under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The term "radiation-exposed veteran" means either a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  A "radiation-risk activity" is defined as: (1) on-site participation in a test involving the atmospheric detonation of a nuclear device; (2) participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945, and July 1, 1946; (3) internment as a prisoner of war in Japan which resulted in an opportunity for exposure to ionizing radiation; and (4) service in which the veteran was, as part of his/her official duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, or service before January 1, 1974, on Amchitka Island, Alaska, and additional criteria are met.  38 C.F.R. § 3.309(d)(3)(ii).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  VA's list of radiogenic diseases does not include macular degeneration but does specifically include posterior subcapsular cataracts.  38 C.F.R. § 3.311 (b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that posterior subcapsular cataracts become manifest within 6 months or more after exposure.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran contends that he was exposed to radiation while serving in Japan after World War II.  He further contends that his macular degeneration results from such exposure.  Macular degeneration is not among the diseases specific to radiation-exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  However, the Veteran submitted medical journal articles supporting his assertion that macular degeneration may be related to radiation exposure as well as a letter from Dr. R.F. indicating that retinopathy can be related to radiation exposure.  The Board also acknowledges that the Veteran submitted private treatment records which indicate a diagnosis of cataracts in April 2006; however, they do not indicate posterior subcapsular cataracts which is specifically listed as a radiogenic disease under 38 C.F.R. § 3.311. 

There is no dispute that the Veteran served in Japan during the period in question.  The Veteran reported that he served as close as 30 miles from Nagasaki and Hiroshima when performing duties which involved driving to various destinations on any given day and investigating local businesses.  The Board also appreciates the Veteran's statement that on one occasion he walked near the top of a volcano that he believes may have been radioactive.  However, in a September 2016 letter the Department of Defense (DoD) confirmed that morning reports from the Veteran's unit did not reflect that the Veteran was ever within 10 miles of Nagasaki or Hiroshima - the vicinity required to be considered part of the occupation of Hiroshima, Japan or Nagasaki, Japan.  To the contrary, the DoD report indicated that that each of the places where the Veteran was assigned were hundreds of miles from Hiroshima or Nagasaki.  The DoD concluded that historical records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, as defined by VA.

Significantly, the Veteran has not reported being within 10 miles of Hiroshima or Nagasaki.  See Veteran's August 2016 written statement.  For all of these reasons, the Board finds that the Veteran is not considered to have had "radiation-risk" activity during service.  

Additionally, the Veteran has not proposed, nor does the evidence suggest, any other relationship between the Veteran's macular degeneration and active military service.  The competent evidence of record does not show that the Veteran's macular degeneration had its onset in service or is otherwise related to his military service.  In this regard, the Veteran's macular degeneration was not diagnosed until December 2011, approximately 65 years after his discharge from service.  See Veteran's July 2013 statement.  There is also no evidence of any eye condition within one year following service.  In this regard, the first clinical indication of an eye condition is the April 2006 private treatment record regarding cataracts in both eyes.  The Veteran has not reported any symptoms of eye disability in the years immediately after service.

Further, the only medical opinion of record is against the claim.  In this regard, in an August 2015 letter, Dr. R.F. opined that the Veteran's macular degeneration was entirely consistent with age-related macular degeneration.  Although Dr. R.F. noted that it was possible that retinopathy could be induced by radiation, Dr. R.F. explained that retinopathy related to radiation exposure typically presents closer in time to the radiation exposure. 

During the Veteran's hearing before the Board, the Veteran indicated that he believed another of his private physician's, Dr. J.T., had submitted a positive opinion relating the Veteran's macular degeneration to radiation exposure.  The July 2013 letter from Dr. J.T., however, merely describes the Veteran's history of cataracts removal in April 2006 and subsequent diagnosis of macular degeneration, but does not offer any opinion regarding a relationship between the disability and service, or otherwise discuss the etiology of the disorder. 

In sum, the preponderance of the competent and probative evidence is against a finding of service connection for macular degeneration pursuant to the radiation provisions in 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311 and pursuant to direct service connection under 38 C.F.R. § 3.303.  Accordingly, the claim is denied. 

As the preponderance of the evidence is against the Veteran's claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for macular degeneration is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


